                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

GREGORY L. REYNOLDS,                            )
                                                )
                    Plaintiff,                  )
                                                )
vs.                                             )   Civil No. 19-cv-159-DGW
                                                )
COMMISSIONER of SOCIAL                          )
SECURITY,                                       )
                                                )
                    Defendant.                  )

                          ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

       Before the Court is the parties’ Joint Motion to Award Attorney Fees. (Doc.

27).

       The parties agree that plaintiff is entitled to an award of attorney’s fees in the

amount of $5,500.00.

       The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B).     The Court further finds that the agreed upon amount is

reasonable and appropriate. Per the parties’ agreement, this award shall fully and

completely satisfy any and all claims for fees and expenses that may have been

payable to plaintiff in this matter pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412. The motion does not address costs.

       The parties’ Joint Motion to Award Attorney Fees (Doc. 27) is GRANTED.



                                            1
The Court awards plaintiff the sum of $5,500.00 (five thousand, five hundred

dollars) for attorney fees. These funds shall be payable to plaintiff, per Astrue v.

Ratliff, 560 U.S. 586 (2010). See also, Harrington v. Berryhill, 906 F.3d 561 (7th

Cir. 2018). However, in accordance with the parties’ agreement, any part of the

award that is not subject to set-off to pay plaintiff’s pre-existing debt to the United

States shall be made payable to plaintiff’s attorney pursuant to the EAJA

assignment previously executed by plaintiff and counsel.

      IT IS SO ORDERED.

      DATE:     December 17, 2019.




                                        DONALD G. WILKERSON
                                        U.S. MAGISTRATE JUDGE




                                          2
